Citation Nr: 0900336	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-06 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The veteran had active service from August 1951 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision in 
which the RO denied the veteran service connection for 
tinnitus.  The veteran filed a notice of disagreement (NOD) 
in July 2005.  The RO issued a statement of the case (SOC) in 
January 2006, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) later that 
month.

In an April 2006 letter, the veteran was informed that he was 
scheduled for a Board hearing at the RO in June 2006.  
However, the record indicates that the veteran cancelled this 
hearing.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Tinnitus was first manifested during military service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claim for service 
connection for tinnitus, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

II.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Analysis

Initially, the Board notes that service connection for 
bilateral hearing loss has been in effect since March 1977.  

The veteran's service treatment records reflect complaints of 
tinnitus in January 1954.  The veteran complained of ringing 
and being hard of hearing off and on for the past year.  
Examination revealed normal ear drums.  The veteran denied a 
history of infections.  It was noted that perhaps an 
audiometric should be done if complaints persist or increase.  
The August 1954 separation examination report reflects no 
complaints of tinnitus but notes partial nerve deafness in 
the right ear.

On March 1959 VA examination, the veteran denied hearing any 
noises.

During a June 1977 personal hearing at the RO, the veteran 
testified that in late 1952 or early 1953 he walked in front 
of a 105 Howitzer shooting high angle fire.  He indicated 
that this event was the cause of his hearing loss and 
tinnitus.  When asked about loud noise exposure after 
discharge from service, the veteran replied that the only 
time he was around extremely loud noises was when he worked 
for a steel company for three months in 1956 or 1957.

On July 1977 VA examination, the veteran reported hearing 
occasional humming in both ears.  The examiner diagnosed the 
veteran with mild tinnitus.

In an August 1977 rating decision, the RO granted service 
connection for hearing loss effective March 30, 1977. In 
September 1978 correspondence, the veteran reported hearing 
ringing in his ears.

Then, on April 2004 VA examination, the veteran reported the 
onset of tinnitus dating back approximately three to four 
months prior to the examination.  After examining the 
veteran, but without reviewing the veteran's claims file, the 
examiner opined that the veteran's tinnitus is not due to the 
noise exposure he experienced while in service, as the 
veteran reported the onset of tinnitus dating back to three 
to four months this year, approximately 50 years after 
discharge.  

In a July 2006 letter, a private physician opined that the 
veteran's tinnitus is directly related to the hearing loss 
from an acoustic trauma sustained during his service in the 
armed forces.

The above evidence shows that the veteran suffered from 
tinnitus off and on during service, although it may have 
resolved prior to discharge.  The evidence also shows that, 
while he denied having tinnitus during a March 1959 VA 
examination, he has consistently complained of tinnitus since 
his June 1977 personal hearing at the RO.  The Board 
recognizes that the veteran is competent, as a layperson, to 
report that about which he has personal knowledge.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the April 2004 VA examiner opined that 
the veteran's tinnitus is not due to in-service noise 
exposure.  However, as the claims file was not made available 
to the examiner, the examiner's opinion was not based on a 
full review of the veteran's documented history and 
assertions.  Further, the primary basis for the opinion-the 
onset of tinnitus three to four months prior to the 
examination-is contradicted by the record.  Thus, the Board 
finds that the examiner's opinion is of little probative 
value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board next notes the July 2006 private physician's 
opinion reflecting that the veteran's tinnitus is directly 
related to his hearing loss, although it is unclear as to 
what, if any, records were reviewed in providing this 
opinion. The Board finds, however, that there is sufficient 
evidence of continuity of symptomatology of tinnitus 
beginning while the veteran was still on active duty. Under 
the circumstances of this case, and with resolution with all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's tinnitus had its onset as a consequence of 
exposure to acoustic trauma during his period of military 
service.  Accordingly, service connection for tinnitus is 
warranted. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 
C.F.R. §§ 3.102, 3.159, 3.303.


ORDER

Service connection for tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


